DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/22/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 8/20/2021 are hereby withdrawn. All previous rejections have been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1, 5, 15 and 19 have been amended. Claims 43 and 44 are newly added. Claims 1-5, 8-10, 13, 15, 17, 19, 22, 26, 31, 35, 39-40 and 43-44 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/250,017 and PCT/IL2016/051193 filed on 11/3/2015 and 11/3/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 11/3/2015. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2018 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC§ 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, for pre-AIA  the inventor(s), at the time the applicant was filed, had possession of the claimed invention. This claim rejection is supported by Reynolds et al. "A multipotent EGF-responsive striatal embryonic progenitor cell produces neurons and astrocytes." Journal of Neuroscience 12.11 (1992): 4565-4574 (hereinafter Reynolds, reference of record). This rejection is newly applied to address applicants claim amendments on 11/22/2021. 
	Claims 43 and 44 describe a method for generating neural tissue comprising contacting neural tissue with a composite mixture comprising porous crystalline calcium carbonate, a biocompatible polymer and a “nerve growth or regeneration agent”. 
The genus of “a nerve growth or regeneration agent” refers to a genus that is considered extraordinarily broad. The currently claim language seemingly encompass every single peptide or small protein that induces a nerve cell to proliferate or grow. For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1. The instant specification exemplifies only a small number of nerve growth agents including insulin, NGF, VGF, NT3 and EGF which achieve the function of repairing neural tissue as described in independent claims 1 and 15. This is not considered to comprise a representative sample of the genus of “a nerve growth or regeneration agent” in part because these are just a handful of examples of nerve growth agents, but also because the genus is considered to be exceptionally broad and seemingly includes every single peptide or small protein (known and unknown) that induces a nerve cell to proliferate and grow. 
Furthermore, the prior art does not support the breadth of applicants claim to any nerve growth or regeneration agent. For example, Reynolds describes the use of EGF and other agents for growing nervous tissue (Reynolds, Abstract). Reynolds found that EGF had a higher action in proliferating nervous tissue when compared to NGF, BFGF and PDGF (Reynolds, abstract). Reynolds makes it clear that although some nerve growth agents (like EGF) aid in repairing neural tissue, it may not be the case for all imagined (both known and unknown) nerve growth agents. Given the breadth of the genus of “all nerve growth agents” in contrast to the handful of exemplified agents and prophetic portions of the specification, which are largely drawn to only several agents, the instant specification does not adequately disclose a sufficient number of described species of the genus to support the claim to all nerve growth agents, and the specification lacks adequate written description for this genus therefore. 

Claim Rejections - 35 USC§ 112(a), Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for generating neural tissue comprising contacting neural tissue with a composite material comprising porous crystalline calcium carbonate or calcium phosphate particles, a biocompatible polymer and a nerve growth or regeneration agent, does not reasonably provide enablement for a method as described above without a nerve growth or regeneration agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method for generating neural tissue without the inclusion of a nerve growth or regeneration agent as described in claim 1. This claim rejection is supported by Higginbotham et al. WO 2015/121361, published 8/20/2015 (hereinafter Higginbotham, reference of record). This rejection is newly applied to address applicants claim amendments on 11/22/2021.
Claims 1-4, 8-10 and 13 describe a method for generating neural tissue comprising contacting neural tissue with a composite mixture comprising porous crystalline calcium carbonate and a biocompatible polymer. 
The factors listed below have been considered in the analysis of enablement regarding methods for treating any neuronal hypo-kinetic disease or disorder:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of claim 1 reads on a treatment procedure for generating neural tissue comprising contacting neural tissue with porous inorganic particles and a biocompatible polymer. The limitations and breadth of claim 1 do not require contacting said neural tissue with platelets or a nerve growth agent, since this limitation only occurs in claims 5 and 43, respectively. Therefore, claim 1 is not enabled for a method of regenerating or repairing neural tissue since the breadth of claim 1 reads on a method without the inclusion of a nerve growth or regeneration agent. The state of the prior art as shown by Higginbotham indicates that a composite comprising of only porous inorganic particles and a biocompatible polymer do not generate significant nerve growth without the inclusion of a nerve growth or regeneration agent (Higginbotham, pg 35 Growth Factors). Furthermore, the applicant’s specification makes it clear that the inclusion of a nerve growth or regeneration agent is an essential element for achieving the claimed neural tissue growth (Instant specification, example 2; insulin and EGF). Accordingly, the instant specification in light of the prior art do not adequately enable one of ordinary skill in the art to regenerate neural tissue without the use of any nerve growth or regeneration agent.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 describes the method of claim 1, wherein said neural tissue comprises a tissue selected from the group consisting of neuronal tissue, glial tissue and central nervous system neural tissue. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of central nervous system neural tissue and neural tissue while also reciting glial tissue and neuronal tissue, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112d

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 describes the method of claim 1, wherein said contacting neural tissue is effected in vivo in a “subject” in need thereof. However, claim 1 describes a “human subject”. Thus, claim 8 incorrectly expands the limitations set forth in claim 1, since “subject” is broader in scope than “human subject”. Furthermore, claim 1 is already limited to a “human subject”, thus rendering the limitations of claim 9 repetitive. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 31 describes the composition of claim 15, wherein said “polymer” comprising of 2-6 mg/ml collagen. However, claim 15 describes a “biocompatible polymer”. Thus, claim 31 incorrectly expands the limitations set forth in claim 15, since “polymer” is broader in scope than “biocompatible polymer”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Statement on Claim Interpretation
Applicant’s specification uses platelets and platelet rich20 plasma interchangeably, indicating their equivalence (Instant specification, “platelets (e.g. as platelet rich20 plasma)”). 
Furthermore, claim 8 describes “wherein said contacting neural tissue is effected in vivo in a subject”. The examiner is interpreting “effected” as referring to the action of contacting. Thus, “effected” and “achieved” are synonymous in this instance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13 and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peretz et al. "Aragonite crystalline matrix as an instructive microenvironment for neural development." Journal of tissue engineering and regenerative medicine 2.8 (2008): 463-471 (hereinafter Peretz, reference of record). This rejection is newly applied to address applicants claim amendments on 11/22/2021.
Peretz describes culturing hippocampal cells (brain tissue) on a corraline skeletal material, which is composed of calcium carbonate (CaCO3) in the crystalline form of aragonite (Peretz, abstract and Intro para 2). Peretz describes preparing acellular coral exoskeleton biomatrices from cores drilled out of long-living massive colonies of the scleractinian coral P. lutea (Peretz, 2.1 Matrix Preparation). Peretz provides embodiments wherein the aragonite scaffolds are coated with biocompatible polymers such as poly-d-lysine and laminin (Peretz, section 2.2.3 Cell Cultures). Peretz states that the addition of nerve growth factors and biocompatible polymer ECM components such as laminin are required to facilitate enhanced cell adhesion and neurite extension (Peretz, pg 464 para 2). Peretz describes culturing hippocampal cells on the laminin coated aragonite scaffolds and examined hippocampal culture survival and durability (Peretz, 3.1 Results). Peretz concludes that the aragonite biomaterial provided the cultured hippocampal cells with calcium ions, thus enhancing neuronal survival (Peretz, Discussion). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15, 17, 19, 22, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Peretz (supra) as applied to claims 1-4, 10, 13 and 43-44 above in further view of Zheng et al. "Improved peripheral nerve regeneration using acellular nerve allografts loaded with platelet-rich plasma." Tissue Engineering Part A 20.23-24 (2014): 3228-3240 (hereinafter Zheng, reference of record). This rejection is newly applied to address applicants claim amendments on 11/22/2021.
A description of Peretz can be found above. Peretz does not describe the use of regeneration agents comprising platelets as described in claim 5.
Zheng describes how acellular nerve allografts supplemented with platelet-rich plasma can improve nerve regeneration (Zheng, abstract). Zheng discusses how platelet-rich plasma contains many bioactive factors which positively affect would healing and tissue repair (Zheng, pg 3229 para 2). Zheng states that platelet-rich plasma provides a high level of natural of natural growth factors including EGF, PDGF among others (Zheng, pg 3229 para 2). Zheng describes several advantages of using platelet-rich plasma in that it can be prepared from autologous blood using simple and rapid sample preparation methods (Zheng, pg 3229 para 2). Zheng shows the regenerative capabilities of platelet-rich plasma on nerve regeneration in Fig 5. 
It would have been prima facie obvious to one of ordinary skill in the art to substitute platelet-rich plasma as described by Zheng into the method for culturing hippocampal cells on laminin coated aragonite scaffolds outlined by Peretz. It would have been a matter of simple substitution for one of ordinary skill to substitute platelet-rich plasma taught by Zheng for any one of the culturing supplements described by Peretz in section 2.2.3. Furthermore, as noted by Peretz, the addition of nerve growth factors and biocompatible polymer ECM components such as laminin are required to facilitate enhanced cell adhesion and neurite extension (Peretz, pg 464 para 2). Thus, one would be motivated to make this substitution in order to take advantage of the simple and rapid sample preparation methods for generating platelet-rich plasma from autologous blood which contains numerous beneficial nerve growth factors as described by Zheng (Zheng, pg 3229 para 2). One would have a reasonable expectation of success given the favorable nerve regeneration results achieved by Zhang using platelet-rich plasma. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-5, 8, 10, 13, 15, 17, 19, 22, 39, 43-44 to have been prima facie obvious to at the time the invention was made.

Claims 9, 26, 31, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Peretz (supra) and Zheng (supra) as applied to claims 1-5, 8, 10, 13, 15, 17, 19, 22, 39, 43-44 above in further view of Higginbotham et al. WO 2015/121361. Published 8/20/2015 (hereinafter Higginbotham, reference of record). This rejection is newly applied to address applicants claim amendments on 11/22/2021.
A description of Peretz and Zheng can be found above. Neither Peretz nor Zheng describe contacting neural tissue in a human subject, biocompatible polymers comprising collagen, pharmaceutically acceptable carriers or the specific polymer concentrations and ratios described in claims 31 and 35. 
Higginbotham describes methods and compositions for generating and repairing neural tissue using a composite material comprising constituent biocompatible polymers, inorganic ceramic materials and nerve growth or regeneration agents (Higginbotham, claim 1, summary of invention pg 3). Higginbotham provides specific embodiments wherein the inorganic ceramic materials comprises calcium phosphate minerals including hydroxyapatite Ca5(PO4)3OH (Higginbotham, pg 13). Higginbotham provides specific embodiments wherein the composite material is used to generate or replace damaged nerve tissue (Higginbotham, pg 8, 11, 46 and claim 64). Higginbotham describes the nerve growth or regenerating agents as comprising nerve growth factor (NGF), vascular endothelial growth factor (VEGF) and insulin like growth factor (IGF) among others (Higginbotham, pg 35). Higginbotham provides in vivo animal experimentation date (example 15 in particular) and other motivational statements for implantation in vivo in humans (Higginbotham, pg 1, 14, 26). Higginbotham describes seeding cells into the composite material, culturing and evaluating cell viability (Higginbotham, example 6 and 9). Higginbotham provides specific embodiments wherein the biocompatible is collagen and provides several weight ratios of inorganic ceramic material to biocompatible polymer (Higginbotham, claims 10-15). Higginbotham describes further incorporating drugs, pharmaceutical carriers other active ingredients into the composite composition (Higginbotham, pg 37-38). Higginbotham describes various embodiments wherein the nerve growth or regenerating agent is introduced prior, together or after the neural tissue is incorporated into the composite material (Higginbotham, pg 8, 11, 35, 46).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the acellular coral aragonite scaffold taught by Peretz into the culturing methods outlined by Higginbotham comprising biocompatible polymers, inorganic ceramic materials and platelet-rich plasma described by Zhang. It would have been a matter of simple substitution for one of ordinary skill to substitute the acellular coral aragonite scaffold taught by Peretz for any one of the inorganic ceramic materials described by Higginbotham. One would be motivated to make this substitution in order to provide the cultured nervous tissue with calcium ions which was shown by Peretz to increase neuronal survival. One would have a reasonable expectation of success for combining the aforementioned prior art sources given the relative interchangeability of scaffold materials and polymer coatings. 
Furthermore, the concentration of collagen as described in claims 31 and 35 could have been determined through routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699